     Case 2:18-cv-01632-MVL-MBN Document 59-1 Filed 02/05/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

GULF RESTORATION NETWORK, et al. )
                                 )                     Civil Action No.: 18-cv-1632
      Plaintiffs,                )
                  v.             )                     Judge: Mary Ann Vial Lemmon
                                 )
U.S. ENVIRONMENTAL               )                     Magistrate Judge: Michael North
PROTECTION AGENCY, et al.,       )
                                 )
      Defendants.                )



                           DEFENDANTS’ RESPONSE TO
                   PLAINTIFFS’ STATEMENT OF MATERIAL FACTS


       Defendants the U.S. Environmental Protection Agency (“EPA”), the EPA Administrator,

and the Regional Administrator of EPA Region 6 (“Defendants”) submit this response to

Plaintiffs Statement of Material Facts. ECF No. 47-7. As set forth below, many of Plaintiffs’

purported statements of material fact make legal conclusions, not statements of fact, and

therefore no response is required here. To the extent required in the posture of this case,

Defendants’ response to Plaintiffs’ legal arguments and conclusions is contained in their

opposition to Plaintiffs’ motion for partial summary judgment.

1.     Not disputed.

2.     Not disputed.

3.     Not disputed.

4.     Plaintiffs’ statement makes legal conclusions, not a statement of material fact.

5.     Defendants do not dispute the first sentence. The second sentence makes a legal

       conclusion, not a statement of material fact.



                                                 1
      Case 2:18-cv-01632-MVL-MBN Document 59-1 Filed 02/05/19 Page 2 of 4



6.     Not disputed.

7.     Not disputed.

8.     Not disputed.

9.     Defendants do not dispute that the Gulf sturgeon and Alabama heelsplitter mussel are

       known to occur in some, but not all, of the waterbodies to which the revised dissolved

       oxygen water quality standards apply.

10.    Defendants do not dispute that some, but not all, of the waterbody subsegments to which

       the revised dissolved oxygen water quality standards apply include areas designated as

       critical habitat for the Gulf sturgeon under the Endangered Species Act (“ESA”).

11.    Plaintiffs’ statement makes a legal conclusion, not a statement of material fact.

12.    Defendants do not dispute that EPA approved the revised dissolved oxygen water quality

       standards before it initiated consultation under ESA Section 7(a)(2).

13.    Defendants maintain that its findings regarding any potential effects of EPA’s approval of

       the revised dissolved oxygen water quality standards are contained in a Biological

       Evaluation dated October 5, 2017, which states that (1) “EPA has determined that the

       approval of Louisiana’s minimum DO criterion of 2.3 mg/L is not likely to adversely

       affect (NLAA) the Gulf sturgeon”; (2) “EPA has determined that the approval of

       Louisiana’s one-day minimum DO criterion of 2.3 mg/L is not likely to adversely affect

       (NLAA) the Alabama heelsplitter ” and that (3) “[p]art of EPA’s task in this BE is to

       evaluate if the approval of the minimum 2.3 mg/L criterion would adversely affect

       critical habitat for the Gulf sturgeon. There are no direct effects to critical habitat as a

       result of EPA's approval of Louisiana's revised DO criteria. As discussed previously,

       approving new water quality standards in and of itself will not change the environmental



                                                  2
      Case 2:18-cv-01632-MVL-MBN Document 59-1 Filed 02/05/19 Page 3 of 4



       baseline or directly affect listed species or species proposed for listing. Potential indirect

       effects may exist because the approval allows implementation of the revised DO criteria.

       This includes NPDES permits, 303(d) assessment and listings, development of TMDLs,

       and water quality management plans. However, these indirect effects will not result in

       physical alterations such as dams, diversions, or dredging that may affect access to

       historical habitat.”

14.    Not disputed as to the challenged EPA approval.

15.    Not disputed as to the challenged EPA approval.

16.    Plaintiffs’ statement makes a legal conclusion as to when an agency action causes an

       effect to ESA-listed species, which is a legal conclusion regarding causation for purposes

       of ESA Section 7(a)(2). To the extent other numbered paragraphs in Plaintiffs’ statement

       make legal conclusions regarding causation for purposes of ESA Section 7(a)(2),

       Defendants provide the same response.

17.    Plaintiffs’ statement makes legal conclusions regarding what interests are germane to

       their purpose for purposes of organizational standing, which is a legal conclusion, not a

       statement of material fact.

18.    Plaintiffs’ statement makes legal conclusions regarding what constitutes injury and

       causation for standing purposes, which is not a statement of material fact.

19.    Plaintiffs’ statement makes legal conclusions regarding when injury is fairly traceable to

       a defendants’ alleged conduct for standing purposes, which is not a statement of material

       fact.

20.    Plaintiffs’ statement makes legal conclusions regarding redressability for purposes of

       standing, not a statement of material fact.



                                                  3
      Case 2:18-cv-01632-MVL-MBN Document 59-1 Filed 02/05/19 Page 4 of 4



21.    Plaintiffs’ statement makes legal conclusions regarding whether their grievances fall

       within the zone of interests protected by the Clean Water Act and the ESA for purposes

       of prudential standing, not a statement of material fact.

Dated: February 5, 2019                              Respectfully submitted,


                                                     PETER G. STRASSER
                                                     UNITED STATES ATTORNEY
                                                     Assistant United States Attorney
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 680-3155
                                                     Fax: (504) 680-3174

                                                     /s/ Clifford E. Stevens, Jr.
                                                     MEGHAN E. GREENFIELD
                                                     Trial Attorney
                                                     Environmental Defense Section
                                                     CLIFFORD E. STEVENS, JR.
                                                     Trial Attorney
                                                     Wildlife & Marine Resources Section
                                                     Environment & Natural Resources Division
                                                     U.S. Department of Justice
                                                     P.O. Box 7611
                                                     Washington, D.C. 20004-7611
                                                     Tel: (202) 514-2795
                                                     Fax: (202) 514-8865
                                                     Meghan.Greenfield@usdoj.gov
                                                     Clifford.stevens@usdoj.gov




                                                 4
